Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims “the user directed action of the avatar is discarded by the server after the user action matrix is modified using the user directed action” It is not understood how an action is discarded, or what is meant by discarding.  For example, it may mean that the ability for a user to use a particular action is discarded, or it may mean that the server does not perform the action requested by the user.   This may also mean that information related to the user directed matrix is discarded, however as “the user directed action of the avatar is used to modify a user action matrix for the avatar”, and as the user action matrix appears to be a database which tracks user actions, it appears to examiner that the information about the user directed action is stored in the user action matrix at the server, and thus information on the user directed action is NOT discarded.  Further, when examiner looks to the specification for further guidance, the term “discarded” is not within the specification beyond in claim 9.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakeford (US 10394414).
In claims 1 and 13, Wakeford discloses,
Operate a persistent game world in which avatars (or personal assistant in claim 13) can exist and interact (column 4 lines 44-63, “ongoing real time interactions by one or more users” would be a “persistent game world”, column 5 lines 12-30, “users may control characters… within the virtual space to interact with the virtual space and/or each other.  The user characters may include avatars”.  With respect to claim 13 “personal assistant”, the broadest reasonable interpretation of this limitation is taught by the “user characters” of Wakeford, as the personal assistants are limited in scope identically to the “avatar” of claim 1, and the “user characters” of Wakeford are personal to the users and assist in activities within the game)
Maintain an avatar database that stores the avatar and learned avatar behaviors (column 7 lines 35-67, column 8 lines 1-9, The “user module 114” stores information on the user profile including virtual space account information.  The user interaction module generates learned avatar behaviors, and “some or all of the information generated by user interaction module 116 
Operate a learning engine, wherein the persistent game world, the avatar database, and the learning engine are informationally coupled (column 7 lines 62-67, column 8 lines 1-9, “the user interaction module” is the learning engine, which monitors the user in the persistent game world, and then stores the information in the avatar database)
Accept network connections, wherein when a network connection is established with a computing device associated with the user and upon establishing the network connection the user is given access to the avatar that is stored in the avatar database (column 7 lines 20-34.  The network connection begins when a user is logged in and ends when the user is logged out.  This is when the user participates in the virtual world.  Participation includes accessing the avatar as described in column 5 lines 12-30)
Via the learning engine, learn an avatar behavior using information related to at least one action of the user when the user encounters a situation within the persistent game world, update the avatar database to include the avatar behavior and (column 7 lines 62-67, column 8 lines 1-9, “monitors interactions of the users with the virtual space and/or with one another within the virtual space”, A variety of examples are given in columns 8-9, such as determining patterns of user interactions, such as routines that appeared in the user interactions, playing styles, frequencies of interactions, as well as duration of interactions)
After the user terminates the network connection, autonomously operate the avatar within the persistent game world using the avatar behavior (column 9 lines 59-67, column 10 lines 1-6, “the automatic action determination module may be configured to determine user interactions to be automatically executed in the virtual space on behalf of users while users are not participating in the virtual space” “for determining automat execution of user interactions by a 
In claim 7, Wakeford discloses
A server configured to accept a network connection from a computing device associated with a user, authenticate the user (column 7 lines 20-34.  The network connection begins when a user is logged in and ends when the user is logged out.  This is when the user participates in the virtual world.  Participation includes accessing the avatar as described in column 5 lines 12-30)
Send a network communication to the computing device indicating an association between the user and an avatar, receive a network communication from the computing device associated with a user directed action of the avatar (column 4 lines 13-43, server communicates with the client, the user accesses the virtual space via the client connected to the server and information about the state is provided to the client for presentation.  column 5 lines 12-30, “users may control characters… within the virtual space to interact with the virtual space and/or each other.  The user characters may include avatars”)
Operate a learning engine wherein the user directed action of the avatar is used to modify a user action matrix for the avatar(it is noted by examiner that “user action matrix” is broadly and reasonably interpreted as being taught by a storage system which stores the information claimed.  column 7 lines 62-67, column 8 lines 1-9, “monitors interactions of the users with the virtual space and/or with one another within the virtual space”, A variety of examples are given in columns 8-9, such as determining patterns of user interactions, such as routines that 
Imitate the avatar using the user action matrix for the avatar when the user is logged out (column 9 lines 59-67, column 10 lines 1-6, “the automatic action determination module may be configured to determine user interactions to be automatically executed in the virtual space on behalf of users while users are not participating in the virtual space” “for determining automat execution of user interactions by a given user, the automatic action determination module 118 may examine the user interaction information and determine one or more user interactions may be automatically executed in the virtual space while the given user not participating in the virtual world”, a variety of examples as to how the automatic action determination module is configured are described in columns 10-12, such as basing the selection based on the interaction level of the given user in the virtual space.)
In claim
In claim 2, Wakeford discloses at least one action of the user within the persistent game world comprises at least one of text-based and voice-based chat with other users’ avatars (column 8 lines 20-36 “the activity meter may be determined based on […] number of inter user communications”.  Column 5 lines 31-44 “the users may interact with each other through communications exchanged within the 
In claims 4 and 10, Wakeford discloses the at least one action of the user within the persistent game world comprises avatar pathfinding (column 9 lines 10-29, “In some examples, the determined user patterns by the user interaction module 116 may include multiple user interactions reflecting routines undertaken by users during play sessions.  For example, the user interaction information obtained for a given user may indicate that the given user typically undertakes a routine in the following order in the first 5 minutes of a play session:” followed by particular steps taken by a user in order.  Although this example routine is not necessarily described for a game including an avatar, an avatar is described In column 5 lines 12-30, and a routine taken by the user with an avatar would be “pathfinding”)
In claim 5, Wakeford discloses the avatar behavior comprises a user’s pathfinding preference (column 9 lines 10-29, “In some examples, the determined user patterns by the user interaction module 116 may include multiple user interactions reflecting routines undertaken by users during play sessions.  For example, the user interaction information obtained for a given user may indicate that the given user typically undertakes a routine in the following order in the first 5 minutes of a play session:” followed by particular steps taken by a user in order.  Although this example routine is not necessarily described for a game including an avatar, an avatar is described In column 5 lines 12-30, and a routine taken by the user with an avatar would be “pathfinding”)
In claim 8, Wakeford discloses the user directed action of the avatar is stored by the server after the user action matrix is modified using the user directed action, thereby enabling reprocessing of the user action matrix by the learning engine using the user directed action (column 8 lines 61-67, column 1 lines 1-9, the user interactions are monitored, and the information is then stored to a user profile, 
In claim 9, Wakeford discloses the user directed action of the avatar is discarded by the server after the user action matrix is modified using the user directed action (as best understood by examiner this would mean that the user action matrix is modified, but then at some time later, the information related to the user directed action is discarded and removed from the user action matrix.  This is taught by column 8 lines 37-60, as the user action matrix is modified with new action data, but that action data is removed after the action falls out of the rolling window, such as being removed after 6 days when the user action matrix represents “the last 5 days”)
In claim 11, Wakeford discloses the learning engine comprises a pre-processing step, wherein the pre-processing step transforms the user directed action into pre processed data before modifying the user action matrix using the pre-processed data (column 7 lines 62-67, column 8 lines 1-9, the user interaction module receives interactions of the user, monitors them, such as “areas of the virtual space the given user views or interacts with “ and then information is generated by the user interaction module, this would be the “pre processed data”, and then this data is “stored to the user profiles managed by the user module”, which is the user action matrix)
In claim 14, Wakeford discloses an instruction from the user to the personal assistant (column 7 lines 20-34.  The network connection begins when a user is logged in and ends when the user is logged out.  This is when the user participates in the virtual world.  Participation includes providing instructions to the user character (personal assistant) as described in column 5 lines 12-30)
In claim 15, Wakeford discloses the personal assistant behavior comprises a response to the instruction (column 5 lines 12-30, in response to an instruction to perform an action, the user character (personal assistant) performs the action)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford in view of Dawson (US 20100083139).
In claims 3 and 17, Wakeford discloses the claimed invention except avatar behavior comprises a speech pattern of the user, however Dawson discloses AI which determines speech pattern of the user (paragraph 37, “the AI may learn that the owner avatar likes to talk or act in a certain way and thereby enable the behavior and attribute engine 206 to mimic or utilize the observed user language and mannerisms and thus behave in a fashion similar to the user’s avatar”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wakeford with Dawson in order to allow for the chat communications of Wakeford to be mimicked so as to increase realism. 
In claim 16, Wakeford fails to disclose talking to the personal assistant, however Dawson discloses talking to a personal assistant (paragraph 36,-38, a user can summon a companion thru a spoken or text import trigger word, and the companion can answer questions)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wakeford with Dawson in order to allow for the invention of Wakeford to be used with NPCs which are separate from the avatar.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford in view of Shoshan (US 20160317933)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715